DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of September 13, 2021.

Claims 2, 4-7, 11-14, 16-19, and 21-23 have been cancelled.

Claims 24-39 have been added.

Applicant’s cancellation of claims 21-23 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1, 9, and 15 overcome the previously presented 35 USC 103 rejection thereof.  As such, Applicant’s arguments with respect to the Gislof and Chang et al. reference are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is considered indefinite for the following reasons:
The term "substantially
Line 3 recites “less than or substantially equal to 50%” (two separate occurrences).  This is a range with an unbounded lower limit, and therefore encompasses a pressure so inconceivable low that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a pressure to 1% of the borehole pressure or 1% of the initial inner sealed connection volume pressure measurement (increasable ad nauseam), even though these amounts are encompassed in the claimed range.  See MPEP 2173.05(c)(II), reproduced below.
	
2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	


2173.05(c) Numerical Ranges and Amounts Limitations [R-11.2013]

	II.    OPEN-ENDED NUMERICAL RANGES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Open-ended numerical ranges should be carefully analyzed for definiteness. For example, when an independent claim recites a composition comprising "at least 20% sodium" and a dependent claim sets forth specific amounts of nonsodium ingredients which add up to 100%, apparently to the exclusion of sodium, an ambiguity is created with regard to the "at least" limitation (unless the percentages of the nonsodium ingredients are based on the weight of the nonsodium ingredients). On the other hand, the court held that a composition claimed to have a theoretical content greater than 100% (i.e., 20-80% of A, 20-80% of B  and 1-25% of C) was not indefinite simply because the claims may be read in theory to include compositions that are impossible in fact to formulate. It was observed that subject matter which cannot exist in fact can neither anticipate nor infringe a claim. In re Kroekel, 504 F.2d 1143, 183 USPQ 610 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In a claim directed to a chemical reaction process, a limitation required that the amount of one ingredient in the reaction mixture should "be maintained at less than 7 mole percent" based on the amount of another ingredient. The examiner argued that the claim was indefinite because the limitation sets only a maximum amount and is inclusive of substantially no ingredient resulting in termination of any reaction. The court did not agree, holding that the claim was clearly directed to a reaction process, and explaining that "[t]he imposition of a maximum limit on the quantity of one of the reactants without specifying a minimum does not warrant distorting the overall meaning of the claim to preclude performing the claimed process."In re Kirsch, 498 F.2d 1389, 1394, 182 USPQ 286, 290 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).

Allowable Subject Matter
Claims 1, 8-10, 15, 20, and 24-39 are allowed.

Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 9, and 15:  The prior art of record fails to disclose or suggest iteratively performing drawdown tests on an outer sealed connection volume until reaching a formation pressure estimate based, at least in part, on a pressure of an inner sealed connection volume; for the iterative drawdown tests on the outer sealed connection volume, initially lowering the pressure of the outer sealed connection volume to be within a range based, at least in part, on a borehole pressure and the initial pressure measurement of the inner sealed connection volume and subsequently lowering the pressure of the outer sealed connection volume to be within a dynamic range based, at least in part, on the pressure of the inner sealed connection volume at a preceding iteration as recited in the claimed combination.

Regarding claims 3, 8, 10, 20, and 24-39:  These claims are considered allowable due to their dependence on one of the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/20/2021